Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6 (and new claims 11-24) in the reply filed on July 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
The Examiner understands that claims 7-10 are to be grouped together as directed to the alloy product as claims 7-10 were indicated as withdrawn.  The Examiner notes paragraph 15 of the restriction requirement of May 24, 2022, requesting clarification as to what was intended for claims 8-10, and since applicant has grouped these claims with claim 7, they are understood to be intended to be grouped with claim 7.

Therefore, after the election, claims 7-10 are withdrawn, and claims 1-6 and 11-24 are pending for examination as provided with the amendment of July 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 11 provided with the amendment of July 18, 2022, has “placing a laser nozzle in the vicinity of the accessible surface”, but there is no description of this in the disclosure as filed, and therefore is new matter.  The claim also has “melt the raw materials and a thin outer layer of the beneath substrate simultaneously”, but there is no description of this in the disclosure as filed, and therefore is new matter.  The claim also has “Let the melted materials to cool down”, but there is no description of this in the disclosure as filed, and therefore is new matter. The claim also has “Heat treatment of the cladded specimen in 900oC to make a glass-ceramic layer”, but there is no description of this in the disclosure as filed for such a temperature, and therefore is new matter.  The claim also indicates generally using raw materials rather than the specific slurry as in claim 1.  The disclosure as filed refers to using the specific slurry as in claim 1, and therefore, to use any raw material broadens the claim beyond what is supported by the disclosure as filed, and therefore the claim contains new matter as to this issue.  The claim also generally refers to using a laser beam to melt, but the laser described in the disclosure is a CO2 laser with a continuous wave, so to use any laser broadens the claim beyond what is supported by the disclosure as filed, and therefore the claim contains new matter as to this issue.
Claim 13, line 1, refers to cutting the titanium alloy.  However, the disclosure as filed provides no description of such cutting.  Therefore, the claims contains new matter.
Claim 14, line 2, “400-2000 grade” is not supported by the disclosure as filed which refers to “400-2000 grit”. Therefore, the claim contains new matter.
Claim 16, lines 1-2, washing in distilled water is only described in the specification for abrasion testing, while the claim allows at any point.  Therefore, the claim is broader than what is disclosed and contains new matter.  Also there is no description of drying in ambient temperature, so the claim also contains new matter because of this.
Claim 17, line 1, refers to “raw mineral materials”, but this is not supported in the disclosure as filed, and therefore the claim contains new matter.
Claim 22, lines 1-2, refer to drying in ambient temperature, however this is not supported in the disclosure as filed, and therefore contains new matter.
Claim 24, lines 1-2, refers to diffuses and blends into the outer layer, however, this is not supported by the disclosure as filed and the claims contains new matter.
Claim 24, the heat treating features at 900 degrees C are referred to, however, this is not supported by the disclosure as filed, which does not have such a heat treatment.  Therefore, the claim contains new matter.
The dependent claims do not cure all defects of the claims from which they depend, and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, refers to preparing a “hard and wear resistant” titanium alloy, however, it is unclear what would be required for “hard” and “wear resistant” other that providing the steps as claimed.  Therefore, for the purpose of examination, providing the steps as claimed are understood to provide a “hard” and “wear resistant” titanium alloy to the extent claimed, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 3 and claim 6, the claims refer to a “Ti-6Al-4V” alloy, which would generally indicate a 6 wt% Al and 4 wt% V use.  Therefore, the indication in claim 6 that different amounts of Al and V can be used and additional materials is confusing as to what is intended to be included by the alloy.  For the purpose of examination, any alloy that meets the Ti-6Al-4V alloy requirements or the alloy of claim 6 is understood to meet the requirements of claim 1 (and the alloy as claimed meets the requirements of claim 6), but applicant should clarify what is intended, without adding new matter.
Claim 1, line 5 and claim 5, in claim 1, a slurry of “SiO2-Al2O3-ZrO2-Y2O3-K2O-Na2O-B2O3” is referred to, while in claim 5, the slurry has SiO2, Al2O3, ZrO2 and Y2O3 as listed in claim 1, and K2CO3 (rather than K2O in claim 1), Na2CO3 (rather than Na2O), and boric acid H3BO3 (rather than B2O3 in claim 1). It is unclear if (1) the slurry is supposed to have both the potassium carbonate, sodium carbonate, and boric acid and also the K2O, Na2O and B2O3, (2) the potassium carbonate, sodium carbonate and boric acid are supposed to react to form the K2O, Na2O and B2O3, or (3) applicant is intending the potassium carbonate to be equivalent to K2O, the sodium carbonate to be equivalent to Na2O and the B2O3 to be equivalent to boric acid.  For the purpose of examination, any of these is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 1, last line “applying a continuous wave of CO2 laser” is unclear as worded, since it is not clear if the laser is applied to the dried slurry on the substrate, some other part of the substrate, etc.  For the purpose of examination, it is understood that the laser is applied to the dried slurry on the substrate, but applicant should clarify what is intended, without adding new matter.
Claim 2, part b), “grounding the plates with silicon carbide papers of 400-2000 grit” is unclear as worded.  Grounding would generally mean electrically grounding.  From the specification as filed, it appears that applicant means that “grinding” occurs or the plates are ground with the papers. For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 2, part c) “polishing a mixture obtained at step (b)” is unclear what is intended. Applicant appears to refer to the plates that have been ground of step b).  There is no “mixture” formed.  For the purpose of examination, it is understood that the plates that have been ground in step b) are referred to, but applicant should clarify what is intended, without adding new matter.
Claim 2, part c) “5m diamond paste” is unclear what is referred to.  Plates of the dimensions of part a) would not be treated with diamonds 5 meters in size. Is applicant referring to a simple naming of the paste?  For the purpose of examination, any diamond paste is understood to meet the claim requirements, but applicant should clarify what is intended, without adding new matter.
Claim 2, part d), “treating a mixture obtained at step (c)” is unclear what is intended. Applicant appears to refer to the plates that have been polished of step c).  There is no “mixture” formed.  For the purpose of examination, it is understood that the plates that have been polished in step c) are referred to, but applicant should clarify what is intended, without adding new matter.
Claim 2, part e), “cleaning and drying a mixture obtained at step (d)” is unclear what is intended. Applicant appears to refer to the plates that have been sandblasted of step d).  There is no “mixture” formed.  For the purpose of examination, it is understood that the plates that have been sandblasted in step d) are referred to, but applicant should clarify what is intended, without adding new matter.
Claim 3, part c), “1% CMC adhesive” is unclear as worded.  1% has no units, so it is unclear if weight, volume, etc. is intended, and “CMC” is not defined so it is unclear what is meant by “CMC”. For the purpose of examination, it is understood that any material that can be described as “CMC” can be used in any amount/unit that can be described as 1%, but applicant should clarify what is intended, without adding new matter.
Claim 3, part c), “and grounded to form the glass-ceramic slurry” is unclear as to what is meant.  “grounded” would generally mean electrically grounded, but the specification refers to grounding with milling, so apparently meaning that there is “grinding”.  For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 1, “and wear-resistant” should apparently be “and wear-resistance” for correct grammar.
Claim 11, line 3 and claim 12, the claims refer to a “Ti-6Al-4V” alloy, which would generally indicate a 6 wt% Al and 4 wt% V use.  Therefore, the indication in claim 12 that different amounts of Al and V can be used and additional materials is confusing as to what is intended to be included by the alloy.  For the purpose of examination, any alloy that meets the Ti-6Al-4V alloy requirements or the alloy of claim 12 is understood to meet the requirements of claim 11 (and the alloy as claimed meets the requirements of claim 12), but applicant should clarify what is intended, without adding new matter.
Claim 11, line 4, “in the vicinity” is unclear as to how close the nozzle needs to be. For the purpose of examination, a nozzle that is directed to the surface is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 5, “the dried sprayed slurry” and “the raw materials” lack antecedent basis.  Is this a slurry of glass ceramic and raw materials being the glass ceramic (as in claim 1)?  For the purpose of examination, this is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, lines 5-6, the purpose of the laser beam is unclear, does the laser beam provided the melting? For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 5, “the Ti-6Al-4V substrate” lacks antecedent basis, as the alloy not previously described as a substrate.
Claim 11, line 6, “thin” is unclear as to the thickness of the outer layer, as it is unclear what would be thin as opposed to thick or average.  For the purpose of examination, any amount of melting is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 6, “the beneath substrate” lacks antecedent basis.
Claim 11, line 7, “appear an amorphous structure”  is unclear if this is actually amorphous or just looks amorphous. For the purpose of examination, it is understood that either meets the claim requirements, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 9, “the cladded specimen” lacks antecedent basis.
Claim 13, line 1, “cutting the titanium alloy with the dimensions” is unclear as to what cutting is provided – is it before coating to provide the initial titanium alloy for use, is it after coating, and as worded does this provide the listed dimensions, or is cutting provided to act on the alloy of the listed dimensions? For the purpose of examination, any of these is understood to meet the claim requirements, but applicant should clarify what is intended, without adding new matter.
Claim 14, line 1, “the cut Ti-6Al-4V substrates” lacks antecedent basis, as not previously referred to as substrates.
Claim 14, lines 1-2, “in the previous section” is unclear what is referred to.  Does application mean of claim 13? For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 14, line 2, “400-2000 grade” is unclear.  Does applicant mean “grit” rather than “grade”? For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 15, line 1, “the polished Ti-6Al-4V substrate surface” lacks antecedent basis, as support for this is in claim 14, not parent claim 11.  For the purpose of examination, the claim is treated as depending from claim 14, but applicant should clarify what is intended, without adding new matter.
Claim 16, line 1, “the Ti-6Al-4V substrates” (note the plural) lacks antecedent basis, and is unclear if more than one substrate is intended.  Also, it is unclear when this is supposed to occur. For the purpose of examination, the claim is treated as depending from claim 16, and occurring after the sandblasting and before coating,  and only one substrate required, but applicant should clarify what is intended, without adding new matter.
Claim 17, line 1, “the raw mineral materials” lacks antecedent basis, as only “raw materials” was used in claim 11.  Also it is unclear how these are specifically minerals.  For the purpose of examination, used of the listed materials is understood to meet the claim requirements, but applicant should clarify what is intended, without adding new matter.
Claim 18, line 1, “the declared mix of raw materials” lacks antecedent basis, as only “raw materials” was used in claim 11. For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 19, lines 1-2, “the mixture powder” lacks antecedent basis, and “step (8)” has no previous support or clarity as to what is done. For the purpose of examination, it is understood steps (a) and (b) of claim 3 are referred to, but applicant should clarify what is intended, without adding new matter.
Claim 20, lines 1-2, “the mixture obtained at step (9) and blend to form the slurry” is unclear as to what is intended, with “step (9)” having no previous support or clarity as to what is done and “the slurry” lacks antecedent basis.  For the purpose of examination, it is understood that the claim depends from claim 19, and the resulting mixture of claim 19 is referred to, but applicant should clarify what is intended, without adding new matter. Also “1% CMC adhesive” is unclear as worded.  1% has no units, so it is unclear if weight, volume, etc. is intended, and “CMC” is not defined so it is unclear what is meant by “CMC”. For the purpose of examination, it is understood that any material that can be described as “CMC” can be used in any amount/unit that can be described as 1%, but applicant should clarify what is intended, without adding new matter.
Claim 21, lines 1-2, “the prepared slurry of the raw materials of the coating at step (10)” is unclear as to what is intended, with “the prepared slurry” lacking antecedent basis and “step (10)” having no previous support or clarity as to what is done. As well, “substrates” (plural) lacks antecedent basis, and is unclear if more than one substrate is intended.  For the purpose of examination, it is understood that the claim depends from claim 20, and the resulting slurry of claim 20 is referred to, and only one substrate required, but applicant should clarify what is intended, without adding new matter.
Claim 22, lines 1-2, “dry of coated Ti-6Al-4V substrates at step (11) in ambient temperature” is unclear as to what is intended, with “step (11)” having no previous support or clarity as to what is done and “substrates” (plural) lacking antecedent basis, and is unclear if more than one substrate is intended. For the purpose of examination, it is understood that the claim depends from claim 21, and the resulting substrate after spraying of claim 21 is referred to, and only one substrate required, but applicant should clarify what is intended, without adding new matter.
Claim 23, line 1, is “continuous CO2” supposed to be “continuous wave CO2”? For the purpose of examination, it is understood that this is the case, but applicant should clarify what is intended, without adding new matter.
Claim 23, lines 1-4, “at step (12)” is unclear as to what is intended, with “step (12)” having no previous support or clarity as to what is done and “substrates” (note the plural) lacking antecedent basis, and is unclear if more than one substrate is intended.  For the purpose of examination, it is understood step (12) refers to the laser  beam melting in claim 11, and only one substrate required, but applicant should clarify what is intended, without adding new matter.
Claim 23, line 3, “speed 1-3 mm” is confusing as no movement would be provided.  For the purpose of examination, it is understood that 1-3 mm/s (as in claim 4) is intended, but applicant should clarify what is intended, without adding new matter.
Claim 24, line 2, “amorphous structure. By” is unclear as a claim should not have multiple sentences.
Claim 24, lines 2-3, “By hear treating” is confusing as worded.  Does applicant mean “heat treating”. For the purpose of examination, it is understood that this is intended, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all defects of the claims from which they depend, and are therefore also rejected.

Claim Objections
Claims 5, 11 and 18 are objected to because of the following informalities:  (1) Claim 5, line 4, “Al2O3” should be “Al2O3” for proper grammar. (2) Claim 11, line 7, “materials to cool down” should be  “materials cool down” for proper grammar. (3) Claim 18, all the chemical compounds, should use subscripts for the numbers for proper grammar.  For example,  “Al2O3” should be “Al2O3” for proper grammar.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Apel et al (US 2005/0209082) in view of Towse et al (US 2006/0219661), Moritz, et al “Characterisation of bioactive glass coatings on titanium substrates produced using a CO2 laser” (hereinafter Moritz article), CN 103396162 (hereinafter ‘162), and ETIHER Kongsuwan, et al “Laser Induced Porosity and Crystallinity Modification of a Bioactive Glass Coating on Titanium Substrates” (hereinafter Kongsuwan article) OR Kwok, et al “Open-air carbon coatings on fused quartz by laser-induced chemical vapor deposition” (hereinafter Kwok article).
Claim 1: Apel provides a glass ceramic material that can be used to provide coatings on dental structures such as crowns, for example, where the dental structures can be made from titanium or titanium alloys that would act as substrates for the coating (Note 0020, 0028, 0029, 0094).  The glass-ceramic material can be made from SiO2 and Al2O3, and also include ZrO2, Y2O3, K2O, Na2O and B2O3 (note 0020).
(A) as to using a Ti-6Al-4V substrate, Towse teaches that titanium materials used for dental implants, for example, can be titanium allows such as Ti-6Al-4V (0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel to use Ti-6Al-4V alloy as the material of the titanium alloy substrate as suggested by Towse with an expectation of predictably acceptable results, since Apel teaches using titanium alloy substrates for dental structure use, and Towse would indicate that a titanium alloy substrate for dental structure use would include Ti-6Al-4V.
(B) As to coating by preparing the substrate and a slurry of the glass-ceramic material and spraying the slurry onto the substrate, drying the slurry on the substrate and then applying a continuous wave of CO2 laser to form the resulting product of titanium alloy with applied glass ceramic, 
Moritz article teaches that it is known to use titanium and its alloys for bioinert implants and bioactive glass are desirably coated on the implants to form a chemical bond with bone (abstract, page 787).  Moritz article describes using a glass with materials such as SiO2 (SiO2 based), Na2O, K2O and B2O3 for the glass (page 788, Table II).  It is further described to prepare a substrate (note sandblasting for example), and to form a slurry (suspension) of the glass powder and apply the suspension to the substrate (here titanium) (page 788). Thereafter, the applied slurry is dried (page 788).  Thereafter, the dried, coated slurry on the substrate has a CO2 laser applied to the slurry to form a treated coated article (page 788, abstract, figure 1), which provides a firmly attached coating (page 794).
Additionally, ‘162 describes how when applying a glaze of frit with oxide to a surface, the material can be provided in a glaze slurry, then applied to the substrate by spraying, then dried, and then treated with a laser to give laser cladding  (note 0007-0008). The laser can be a CO2 laser (0027).
Kongsuwan article describes applying bioactive glass in a slurry on metal substrates (titanium), then heating to dry, and then treating with a continuous wave laser to coat a dense bond layer, for example (abstract, page 031004-5).
Kwok article teaches how a 25 W CO2 laser provided from Synrad can be conventionally provided as continuous wave (page 674). Note that Moritz article provides that its CO2 laser is provided from Synrad (page 788).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse to apply the glass-ceramic by preparing the substrate, forming a glass-ceramic slurry of the material, spraying the slurry onto the substrate, drying the slurry on the substrate, and then applying a CO2 laser to form the resulting coated product as suggested by Moritz article and ‘162 to give a desirably coated product, since Apel would desire to form a glass-ceramic coating of the described glass-ceramic meeting the claim requirements on the titanium alloy substrate for dental use, and Moritz would teach that for similar substrate material it is desirable to apply a glass coating of SiO2 based material, where the substrate is prepared,  the SiO2 based material is put into a slurry, applied onto the substrate, dried, and then a CO2 laser applied to the dried coating to form the adhered coated product, and ‘162 would further indicate that when similarly applying and laser treating an oxide material, the material is formed into a slurry, spray applied to the substrate, dried, and then laser treated.  Furthermore, as to the CO2 laser being applied in continuous wave form, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article and ‘162 to provide the CO2 laser in continuous wave form as suggested by EITHER Kongsuwan article OR Kwok article with an expectation of predictably acceptable results, because (1) Kongsuwan article describes how when similarly applying a glass material slurry to a substrate, drying and laser treating to adhere a coating, the laser can be provided in continuous wave form OR (2) Moritz article indicates using a CO2 laser from Synrad, and Kwok article indicates that CO2 laser provided from Synrad can be conventionally provided for continuous wave use.  As the titanium alloy with the desired treated coating is provided, it is understood to give a hard and wear resistant alloy as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article as applied to claim 1 above, and further in view of Veerachamy et al “Studies on Mechanical, Biocompatibility and Antibacterial Activity of Plasma Sprayed Nano/Micron Ceramic Bilayered Coatings on Ti-6Al-4V Alloy for Biomedical Application” (hereinafter Veerachamy article).
Claim 2: as to further preparing a substrate as claimed, Moritz article notes providing the substrate with cutting into 17 x 20 mm2 plates (page 788, for example), and cleaning with sandblasting before coating (page 788).
Veerachamy also notes preparing a Ti-6Al-4V substrate for coating, where the substrate was cut into 10 mm x 10 mm x 5 mm, and the substrates were first polished with SiC paper (800-2500 grits), followed by diamond polishing using 1 micron diamond paste and then grit blasted/sand blasted, and then cleaned  (and preheated, which would dry as well, as the least) (page 4516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article to prepare the substrate for coating by providing a substrate of desired dimensions, then grinding the plates/substrate with SiC papers of 800-2500 grit, then polishing with diamond paste, then sandblasting, and then cleaning and drying before the slurry is applied as suggested by Moritz article and Veerachamy to provide a desirable substrate for coating, since Apel wants to coat a dental structure which would need dimensions for the specific article used, Moritz also wants to coat and indicates providing a desired dimension for a test substrate, as does Veerachamy as well, and Moritz teaches sandblasting before coating, where Veerachamy indicates that when coating on a titanium alloy substrate as desired, it is desirable to provide the desired size substrate, then grinding the plates/substrate with SiC papers of 800-2500 grit, then polishing with diamond paste, then sandblasting, and then cleaning and drying before coating, where drying would also allow the substrate for coating as in Moritz article to be in a set form for use.  As to the grit size, it would have been obvious to optimize size from the range given, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As to the 5m diamond paste, as discussed above, Veerachamy describes diamond paste, understood to meet the requirements of the claim (note the 35 USC 112 rejection above).  As to the specific dimensions of the plate, noting the various dimensions that would be provided by dental structures, and test pates as in Moritz article and Veerachamy, it would have been obvious to one of ordinary skill in the art to optimize the specific size used for the specific article to be formed, giving dimensions as claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article as applied to claim 1 above, and further in view of Panzera (US 4481036).
Claim 3: As to the method for forming the glass-ceramic slurry, Moritz article indicates how amounts of the glass-ceramic material can be provided in ethanol to form the suspension/slurry (page 788).  ‘162 describes how when providing the oxide frit slurry to be coated and laser treated (note 0007-0008), the raw materials can be mixed/combined and the combined material as powder mixed with water and also a CMC adhesive added, and the mixture ground (milled) to form the slurry (0017-0019, 0010-12). As to the amount of CMC added, it is described as a dilute solution with 1:200 CMC: water (0012), and 30 ml solution added to the power and water (0011).
Panzera further describes forming a dental glaze composition with SiO2 base and containing K2O, Na2O and B2O3 (column 1, lines 50-68, Table I, II), where it is indicated that the glaze with these materials can be formed by combining/mixing silica, and also potassium carbonate, sodium carbonate, and boric acid (with combining and firing) (note column 2,ines 50-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article to form the glass-ceramic for the slurry with mixing raw glass materials with silica (silicon dioxide), yttrium oxide, zirconium dioxide, aluminum oxide, and potassium carbonate, sodium carbonate and boric acid as suggested by Panzera with an expectation of predictably acceptable results, as Panzera would indicate that oxides can be provided for glaze/glass in the form for the glaze (such as SiO2, which would also apply to the yttrium oxide, zirconium oxide, and aluminum oxide), and for K2O as potassium carbonate, for Na2O as sodium carbonate and for the B2O3 as boric acid, and these would give the materials desired by Apel.  Furthermore, as to the adding of ethanol this would be suggested by Moritz article for making slurry (and ‘162 also notes water can be used).  As to adding CMC adhesive and grinding to form the slurry, this would be suggested by ‘162 for the slurry to be sprayed.  As to the specific amount and dilution of CMC adhesive and amount of ethanol/water, ‘162 indicates using a dilute CMC solution, and as to the specific amount/concentration of the CMC adhesive solution and ethanol/water, this would have been a matter of routine experimentation for the specific materials used.  Note MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.);
Claim 5: As to the values of materials in the glass ceramic, as discussed for claim 1, Apel gives use of all the oxides in claim 1, and possible ranges (note 0020). With the use of Panzera as discussed for claim 3, Panzera also describes the use of potassium carbonate, sodium carbonate and boric acid to form the glass-ceramics.  Noting the confusion as to what is required as discussed in the 35 USC 112 rejection of claim 5, it would have been obvious to optimize for the specific amounts/concentrations of materials used, giving values in the claimed range. Note the discussion of MPEP 2144.05(II)(A), as cited for claim 3 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article as applied to claim 1 above, and further in view of Parker (US 2007/0229649).
Claim 4: As to the CO2 laser features, Moritz article notes a scanning speed of 2.5 mm/s (page 788), and there would be a beam diameter (figure 1).  ‘162 also notes how lasers can be used with an  output power of 30-80 W, including 80 W, a scanning speed of 100-600 mm/min (or 1.67 to 10 mm/s), a beam diameter of 1-2.5 mm (spot diameter) (note 0025, 0027), all overlapping the claimed range. 
Parker notes that a CO2 laser, which can be used in continuous fashion, can have a wavelength of 10.6 nm, an output (radiated) power of 25-200 W, and a beam diameter of 0.02-0.12 inch (0.5 to about 3 mm) (0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article to use a CO2 laser with a wavelength of 10.6 nm, a beam diameter of 2 mm, and output power of 70-100 W and a scanning speed of 1-3 mm/s as suggested from ‘162 and Parker with an expectation of predictably acceptable results, since use of the CO2 laser would be suggested, and ‘162 and Parker would teach conventional values for the use of such lasers that would be in or overlapping the claimed ranges, and it would have been obvious to optimize from the range given, giving values in the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article as applied to claim 1 above, and further in view of Nagata et al (US 5156807).
Claim 6: As to the specific composition of the Ti-6Al-4V substrate, Towse describes that the alloy can conventionally have about 5.5 to 6.5 wt% Al, and about 3.5 to 4.5 wt% V (overlapping the amounts claimed) (0027), and can also conventionally contain additional materials (0028).
Nagata describes how Ti alloys can conventionally include Ti-6Al-4V (column 4, lines 15-25), and the Ti alloys can conventionally contain a base Ti and additional Al, V, Cu, Mo, Sn, Nb, Pd and Fe, all in amounts overlapping with that claimed (note column 3, line 60 to column 4, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and EITHER Kongsuwan article OR Kwok article to optimize the amounts of materials in the Ti-6Al-4V alloy, to include Ti, and additional Al, V, Cu, Mo, Sn, Nb, Pd, and Fe in amounts in the claimed range as suggested by Towse and Nagata with an expectation of predictably acceptable results, since Towse suggests the Ti-6Al-4V alloy and notes can contain varying amounts of Al and V, and additional materials, and Nagata teaches additional materials conventionally used in Ti alloys including the Al, V, Cu, Mo, Sn, Nb, Pd, Fe in amounts overlapping the claimed ranges, and it would have been obvious to optimize from these ranges, giving values in the claimed range.

Claims 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Apel et al (US 2005/0209082) in view of Towse et al (US 2006/0219661), Moritz, et al “Characterisation of bioactive glass coatings on titanium substrates produced using a CO2 laser” (hereinafter Moritz article), CN 103396162 (hereinafter ‘162), and Hirano et al (US 2016/0284454).
Claim 11: Apel provides a glass ceramic material that can be used to provide coatings on dental structures such as crowns, for example, where the dental structures can be made from titanium or titanium alloys that would act as substrates for the coating (Note 0020, 0028, 0029, 0094).  The glass-ceramic material can be made from SiO2 and Al2O3, and also include ZrO2, Y2O3, K2O, Na2O and B2O3 (note 0020).
(A) as to using a Ti-6Al-4V substrate, Towse teaches that titanium materials used for dental implants, for example, can be titanium allows such as Ti-6Al-4V (0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel to use Ti-6Al-4V alloy as the material of the titanium alloy substrate as suggested by Towse with an expectation of predictably acceptable results, since Apel teaches using titanium alloy substrates for dental structure use, and Towse would indicate that a titanium alloy substrate for dental structure use would include Ti-6Al-4V.
(B) As to coating by preparing a slurry of the glass-ceramic material (raw material) and spraying the slurry onto the substrate, drying the slurry on the substrate and then applying laser to form the resulting product of titanium alloy with applied glass ceramic, 
Moritz article teaches that it is known to use titanium and its alloys for bioinert implants and bioactive glass are desirably coated on the implants to form a chemical bond with bone (abstract, page 787).  Moritz article describes using a glass with materials such as SiO2 (SiO2 based), Na2O, K2O and B2O3 for the glass (page 788, Table II).  It is further described to prepare a substrate (note sandblasting for example), and to form a slurry (suspension) of the glass powder and apply the suspension to the substrate (here titanium) (page 788). Thereafter, the applied slurry is dried (page 788).  Thereafter, the dried, coated slurry on the substrate has a CO2 laser applied to the slurry to form a treated coated article (page 788, abstract, figure 1), which provides a firmly attached coating (page 794).
Additionally, ‘162 describes how when applying a glaze of frit with oxide to a surface, the material can be provided in a glaze slurry, then applied to the substrate by spraying, then dried, and then treated with a laser to give laser cladding  (note 0007-0008). The laser can be a CO2 laser (0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse to apply the glass-ceramic by preparing the substrate, forming a glass-ceramic slurry of the raw material, spraying the slurry onto the substrate, drying the slurry on the substrate, and then applying laser to form the resulting coated product as suggested by Moritz article and ‘162 to give a desirably coated product, since Apel would desire to form a glass-ceramic coating of the described glass-ceramic meeting the claim requirements on the titanium alloy substrate for dental use, and Moritz would teach that for similar substrate material it is desirable to apply a glass coating of SiO2 based material, where the substrate is prepared,  the SiO2 based material is put into a slurry, applied onto the substrate, dried, and then a CO2 laser applied to the dried coating to form the adhered coated product, and ‘162 would further indicate that when similarly applying and laser treating an oxide material, the material is formed into a slurry, spray applied to the substrate, dried, and then laser treated.  
(C) Apel in view of Towse, Moritz article, and ‘162 as applied above, would describe how a Ti-6Al-4V substrate with an accessible surface (to provide coating) would be provided, a glass-ceramic slurry of raw material would be provided and sprayed on the surface of the substrate and dried, a laser nozzle would be placed in the vicinity of the surface (note Moritz article, figure 1), a laser beam would be directed to the dried sprayed slurry over the substrate (note Moritz article, figure 1), which would melt the raw materials/slurry (note Moritz article, page 790, and also ‘162, 0001), and ‘162 note providing laser cladding (note 0007).  The melted materials would be understood to cool down (as laser removed) and appear an amorphous structure (note Moritz, abstract, no crystallization, page 794).  Apel notes the firing temperature for the glass can be 830-1150 degrees C (0039).
Additionally, Hirano notes applying a SiO2 based coating on a metal surface (here steel) and then laser treating, which also gives a melted, resoldified after cooling surface section on the top of the steel sheet (note 0078-0084), where it is further described that after the laser treatment there can be a finish annealing forming a glass coating (0097-0098). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article and  ‘162 such that the laser also melts a thin outer layer of the substrate simultaneously with the slurry, cooling giving an amorphous structure and then heat treatment at 900 degrees C to make the glass-ceramic layer as suggested by Hirano with an expectation of predictably acceptable results, because Mortiz article and ‘162 would indicate melting the slurry, and Hirano would indicate how the SiO2 based coating with laser treatment would also commonly melt into the surface beneath, giving a thin outer layer of the substrate as melted simultaneously with the slurry, and Moritz article would indicate cooling giving an amorphous structure, and Hirano further teaches further heat treating to form a glass coating, where Apel indicates firing for the glass-ceramic materials at 830-1150 degrees C for making glass-ceramic, giving a suggested temperature range to use, and it would be obvious to optimize from this range, giving a 900 degrees C value as claimed, and it would be understood that this would give cladding a new glass-ceramic layer, understood to enhance the hardness and wear resistance of the titanium alloy, given the material used and all steps claimed provided. 
Claim 13: as to cutting the titanium alloy to desired dimensions, this would be provided by Moritz article (page 788). As to the specific dimensions of the plate, noting the various dimensions that would be provided by dental structures (as desired by Apel), and test plate as in Moritz article, it would have been obvious to one of ordinary skill in the art to optimize the specific size used for the specific article to be formed, giving dimensions as claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 17: as to the raw minerals materials of SiO2-Al2O3-ZrO2-Y2O3-K2O-Na2O-B2O3, this would be suggested by Apel as discussed for claim 1 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and Hirano as applied to claims 11, 13 and 17 above, and further in view of Nagata et al (US 5156807).
Claim 6: As to the specific composition of the Ti-6Al-4V substrate, Towse describes that the alloy can conventionally have about 5.5 to 6.5 wt% Al, and about 3.5 to 4.5 wt% V (overlapping the amounts claimed) (0027), and can also conventionally contain additional materials (0028).
Nagata describes how Ti alloys can conventionally include Ti-6Al-4V (column 4, lines 15-25), and the Ti alloys can conventionally contain a base Ti and additional Al, V, Cu, Mo, Sn, Nb, Pd and Fe, all in amounts overlapping with that claimed (note column 3, line 60 to column 4, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and Hirano to optimize the amounts of materials in the Ti-6Al-4V alloy, to include Ti, and additional Al, V, Cu, Mo, Sn, Nb, Pd, and Fe in amounts in the claimed range as suggested by Towse and Nagata with an expectation of predictably acceptable results, since Towse suggests the Ti-6Al-4V alloy and notes can contain varying amounts of Al and V, and additional materials, and Nagata teaches additional materials conventionally used in Ti alloys including the Al, V, Cu, Mo, Sn, Nb, Pd, Fe in amounts overlapping the claimed ranges, and it would have been obvious to optimize from these ranges, giving values in the claimed range.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and Hirano as applied to claims 11, 13 and 17 above, and further in view of Veerachamy et al “Studies on Mechanical, Biocompatibility and Antibacterial Activity of Plasma Sprayed Nano/Micron Ceramic Bilayered Coatings on Ti-6Al-4V Alloy for Biomedical Application” (hereinafter Veerachamy article).
Claim 14-16: as to further preparing a substrate as claimed, Moritz article notes providing the substrate with cutting into 17 x 20 mm2 plates (page 788, for example), and cleaning with sandblasting before coating (page 788).
Veerachamy also notes preparing a Ti-6Al-4V substrate for coating, where the substrate was cut into 10 mm x 10 mm x 5 mm, and the substrates were first polished with SiC paper (800-2500 grits), followed by diamond polishing using 1 micron diamond paste and then grit blasted/sand blasted, and then cleaned  (and preheated, which would dry as well, as the least) (page 4516). Cleaning/washing with distilled water is provide d as part of the cleaning (page 4516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and Hirano to prepare the substrate for coating by providing a substrate of desired dimensions, then grinding the plates/substrate with SiC papers of 800-2500 grit (as for claim 14), then polishing with diamond paste, then sandblasting (as for claim 15), and then cleaning and drying before the slurry is applied, using distilled water and drying in ambient temperature (as for claim 16) as suggested by Moritz article and Veerachamy to provide a desirable substrate for coating, since Apel wants to coat a dental structure which would need dimensions for the specific article used, Moritz also wants to coat and indicates providing a desired dimension for a test substrate, as does Veerachamy as well, and Moritz teaches sandblasting before coating, where Veerachamy indicates that when coating on a titanium alloy substrate as desired, it is desirable to provide the desired size substrate, then grinding the plates/substrate with SiC papers of 800-2500 grit, then polishing with diamond paste, then sandblasting, and then cleaning and drying before coating, where drying would also allow the substrate for coating as in Moritz article to be in a set form for use, and where the cleaning can include washing with distilled water.  As to the grit size, it would have been obvious to optimize size from the range given, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As to drying in ambient temperature, Moritz notes generally simply drying in a drying process (page 788), which would suggest that drying can be predictably and acceptably provided by simply putting in ambient temperature, as no heating required.  Also note MPEP 2144.05(II)(A).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and Hirano as applied to claims 1, 13, and 17 above, and further in view of Panzera (US 4481036).
Claims 18-22: As to the method for forming the glass-ceramic slurry (slurry materials amounts for 18 discussed below), Moritz article indicates how amounts of the glass-ceramic material can be provided in ethanol to form the suspension/slurry (page 788).  ‘162 describes how when providing the oxide frit slurry to be coated and laser treated (note 0007-0008), the raw materials can be mixed/combined and the combined material as powder mixed with water and also a CMC adhesive added, and the mixture ground (milled) to form the slurry (0017-0019, 0010-12). As to the amount of CMC added, it is described as a dilute solution with 1:200 CMC: water (0012), and 30 ml solution added to the power and water (0011). 
Panzera further describes forming a dental glaze composition with SiO2 base and containing K2O, Na2O and B2O3 (column 1, lines 50-68, Table I, II), where it is indicated that the glaze with these materials can be formed by combining/mixing silica, and also potassium carbonate, sodium carbonate, and boric acid (with combining and firing) (note column 2,ines 50-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and Hirano to form the glass-ceramic for the slurry with mixing raw glass materials with silica (silicon dioxide), yttrium oxide, zirconium dioxide, aluminum oxide, and potassium carbonate, sodium carbonate and boric acid as suggested by Panzera with an expectation of predictably acceptable results, as Panzera would indicate that oxides can be provided for glaze/glass in the form for the glaze (such as SiO2, which would also apply to the yttrium oxide, zirconium oxide, and aluminum oxide), and for K2O as potassium carbonate, for Na2O as sodium carbonate and for the B2O3 as boric acid, and these would give the materials desired by Apel.  Furthermore, as to the adding of ethanol (claim 19) this would be suggested by Moritz article for making slurry.  As to adding CMC adhesive and blending/grinding to form the slurry (claim 20), this would be suggested by ‘162 for the slurry to be sprayed.  As to the specific amount and dilution of CMC adhesive and amount of ethanol, ‘162 indicates using a dilute CMC solution, and as to the specific amount/concentration of the CMC adhesive solution and ethanol, this would have been a matter of routine experimentation for the specific materials used.  Note MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.);
As to the spraying of the slurry as for claim 21, this would be indicated as discussed for claim 11 above.  As to the drying of the slurry as for claim 22, drying the slurry would be suggested as discussed for claim 11 above.  Moritz article simply teaches drying (page 788), so it would have been obvious to provide the drying at ambient temperature, so no specific heating steps are described. Also note MPEP 2144.05(II)(A) as discussed above.
As to the amounts of materials in the glass ceramic raw materials (claim 18), as discussed for claims 11 and 17, Apel gives use of all the oxides in claim 17, 18, and possible ranges (note 0020). With the use of Panzera as discussed above, Panzera also describes the use of potassium carbonate, sodium carbonate and boric acid to form the glass-ceramics.  Noting the confusion as to what is required as discussed in the 35 USC 112 rejection of claim 18, it would have been obvious to optimize for the specific amounts/concentrations of materials used, giving values in the claimed range. Note the discussion of MPEP 2144.05(II)(A), as cited above.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Apel in view of Towse, Moritz article, ‘162 and Hirano as applied to claims 11, 13 and 17 above, and further in view of Parker (US 2007/0229649).
Claim 23: As to the CO2 laser features, Moritz article notes a scanning speed of 2.5 mm/s (page 788), and there would be a beam diameter (figure 1).  ‘162 also notes how lasers can be used with an  output power of 30-80 W, including 80 W, a scanning speed of 100-600 mm/min (or 1.67 to 10 mm/s), a beam diameter of 1-2.5 mm (spot diameter) (note 0025, 0027), all overlapping the claimed range. 
Parker notes that a CO2 laser, which can be used in continuous fashion, can have a wavelength of 10.6 nm, an output (radiated) power of 25-200 W, and a beam diameter of 0.02-0.12 inch (0.5 to about 3 mm) (0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apel in view of Towse, Moritz article, ‘162 and Hirano to use a continuous CO2 laser with a wavelength of 10.6 nm, a beam diameter of 2 mm, and output power of 70-100 W and a scanning speed of 1-3 mm/s as suggested from ‘162 and Parker with an expectation of predictably acceptable results, since use of the CO2 laser would be suggested (noting Moritz, page 788, abstract, and ‘162, 0027), and ‘162 and Parker would teach conventional values for the use of such lasers that would be in or overlapping the claimed ranges, and it would have been obvious to optimize from the range given, giving values in the claimed range, and furthermore, Parker would also suggest that CO2 lasers can be used in a continuous fashion.
Claim 24: After providing the treatment of claim 23 above, it is understood that the slurry will diffuse and blend into the outer layer of the substrate and make a uniform amorphous layer, given the same steps provided for resulting in this and noting Moritz article with the amorphous structure (no crystallization) (abstract, page 794), and similarly have the heating at 900 degrees C, the same results are expected as the same treatment to the same material is provided. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718